Affirmed and Opinion Filed November 4, 2021




                                    S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00486-CV

               ELIZABETH JONES BOYCE, Appellant
                              V.
     VIKI LIVESAY EBERSTEIN AND KAREN LIVESAY SHUFORD,
                           Appellees

                       On Appeal from the 95th District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-17-00957

                                     OPINION

                 Before Justices Schenck, Pedersen, III, and Garcia
                             Opinion by Justice Garcia

      Appellee Viki Livesay Eberstein sued her half-sister, appellant Elizabeth

Jones Boyce, for alleged malfeasance in managing a trust set up by their mother.

Eberstein eventually nonsuited all of her claims, and the trial court ruled that the

trust would be taxed with a $121,000 guardian ad litem fee. On appeal, Boyce raises

one issue complaining about that ruling. We affirm, holding that Rule 141’s good-

cause standard is satisfied in this case because the trust was benefited by the guardian

ad litem’s services.
                                 I.   Background

A.    Factual Allegations

      Eberstein alleged the following facts in her last amended petition:

      Appellees Eberstein and Karen Livesay Shuford are the daughters of Vivian

Jones by her first husband. Appellant Boyce is Jones’s daughter by her second

husband, who died in 2002.

      In 2003, Boyce caused Jones to execute a will that disinherited Eberstein and

left most of Jones’s property to Boyce. In 2006, Jones created the Vivian Jones

Management Trust, over which Jones and Boyce are trustees. Boyce and Shuford

are the primary beneficiaries of the Trust upon Jones’s death.

      After Jones was diagnosed with primary memory loss in 2014, Boyce began

abusing her position as trustee and as Jones’s attorney in fact. For example, Boyce

borrowed money from Jones, did not pay interest on the loans as promised, and sold

the security for the loans.

B.    Procedural History

      1.     The Litigation up to the Nonsuit

      In January 2017, Eberstein, acting individually and as Jones’s next friend,

sued Boyce on theories including breach of fiduciary duty and tortious interference

with inheritance rights.

      Boyce answered and filed a motion for appointment of a guardian ad litem for

Jones. In the motion, Boyce stated that she did not dispute that Jones was an


                                        –2–
incapacitated individual unable to represent herself. The trial court eventually

appointed attorney Richard Capshaw as Jones’s guardian ad litem.

      In September 2019, the trial court set the case for trial on January 21, 2020.

      In December 2019, Eberstein filed her seventh amended petition, which

remained her live pleading when the lawsuit ended. In that pleading, Eberstein

asserted claims for (1) money had and received (against Boyce in her capacity as

trustee), (2) declaratory judgment (against Boyce both individually and in her

capacity as trustee), and (3) unjust enrichment (against Boyce individually).

Eberstein also sought imposition of a constructive trust.

      On January 14, 2020, Eberstein filed an emergency motion for continuance of

the trial. The docket sheet indicates that the trial was reset for February 4, 2020.

      On February 3, 2020, Eberstein nonsuited all of her claims without prejudice.

      2.     The Dispute over Costs

      After Eberstein nonsuited her claims, Capshaw filed his final report and an

application for his fee in the amount of $121,478.60.

      Boyce then filed a motion asking the trial court to tax Capshaw’s fee against

Eberstein as costs pursuant to Texas Rules of Civil Procedure 162 and 173.6.

Eberstein filed a combined response and cross-motion asking the trial court to tax

Capshaw’s fee against Boyce pursuant to the same rules. Boyce filed a combined

reply and response that cited no additional legal authorities.



                                         –3–
      A visiting judge heard Capshaw’s application and the parties’ competing

motions about who should pay Capshaw’s fee. No one objected to the

reasonableness of Capshaw’s fee; Eberstein and Boyce disagreed only about who

should pay it. The judge orally ruled that the Trust would pay Capshaw’s fee, and

he gave the following explanation:

      I believe that there was some merit to the claims that were brought by
      the plaintiff [Eberstein]. I think the party that is in the best position to
      pay this is the [Trust], so the Court orders that the ad litem’s fee be paid
      out of the [Trust].

He then signed an order taxing Capshaw’s fee to the Trust. The order recited that

there was good cause to tax Capshaw’s fee to the Trust and that “such good cause

was stated on the record.”

      Boyce filed a motion for reconsideration, which a different visiting judge

heard and denied without explanation.

      Boyce appealed.

                                    II.   Analysis

      Boyce’s sole issue on appeal argues that the trial court abused its discretion

by taxing Capshaw’s fees against Boyce as trustee of the Trust.

A.    Standard of Review

      We review a trial court’s order allocating costs for abuse of discretion.

Bertrand v. Bertrand, 449 S.W.3d 856, 870 (Tex. App.—Dallas 2014, no pet.). A

trial court abuses its discretion if it acts in an arbitrary or unreasonable manner



                                          –4–
without reference to any guiding rules or principles. Walker v. Gutierrez, 111

S.W.3d 56, 62 (Tex. 2003).

B.       Applicable Law

         “Costs” usually refers to fees and charges required by law to be paid to the

courts or their officers, the amount of which is fixed by statute or rule. Bundren v.

Holly Oaks Townhomes Ass’n, Inc., 347 S.W.3d 421, 440 (Tex. App.—Dallas 2011,

pet. denied). “The court may tax a guardian ad litem’s compensation as costs of

court.” TEX. R. CIV. P. 173.6(c); see also TEX. CIV. PRAC. & REM. CODE ANN.

§ 31.007(b)(3) (“A judge of any court may include in any order or judgment all costs,

including . . . guardians ad litem . . . .”).

         The parties focus on three rules of civil procedure that address the taxing of

costs:

         •     “The successful party to a suit shall recover of his adversary all
               costs incurred therein, except where otherwise provided.” TEX.
               R. CIV. P. 131.

         •     “The court may, for good cause, to be stated on the record,
               adjudge the costs otherwise than as provided by law or these
               rules.” TEX. R. CIV. P. 141.

         •     “Any dismissal pursuant to this rule [governing nonsuits] which
               terminates the case shall authorize the clerk to tax court costs
               against dismissing party unless otherwise ordered by the court.”
               TEX. R. CIV. P. 162.

         When interpreting rules of procedure, we apply the same rules of construction

that govern the interpretation of statutes. Ford Motor Co. v. Garcia, 363 S.W.3d

573, 579 (Tex. 2012). Accordingly, we look to the rules’ plain language and construe

                                                –5–
them according to their plain or literal meaning. Id. Additionally, the rules of civil

procedure should be given a liberal construction “to obtain a just, fair, equitable and

impartial adjudication of the rights of litigants under established principles of

substantive law” as quickly and inexpensively as practicable. TEX. R. CIV. P. 1.

C.    The Parties’ Arguments and Counterarguments

      Boyce’s argument that the trial court erred runs as follows: Rule 162 sets up

a general rule that costs should be taxed against a nonsuiting party. The trial court

may tax costs differently only on a showing of good cause, per Rule 141. Eberstein

failed to show good cause, so the trial court erred by finding good cause and by

taxing Capshaw’s fee to the Trust instead of to Eberstein.

      Eberstein responds that Boyce has misread the rules. According to Eberstein,

Rule 162 gives the trial court broad authority not to tax costs against a nonsuiting

party. Because Rule 162 allows the trial court not to tax costs against a nonsuiting

party, an order taxing costs to some other party does not tax costs “otherwise than

as provided by law or these rules”; thus, Rule 141 and its good-cause standard do

not apply. Instead, only a generous abuse-of-discretion standard applies, and here,

Eberstein contends, adequate reasons justified the trial court’s order taxing costs

against the Trust. Eberstein argues in the alternative that the trial court did not abuse

its discretion even if Rule 141’s good-cause standard applies.

      In reply, Boyce argues that Eberstein’s first appellate argument is not properly

before this Court because it is inconsistent with the argument she made in the trial

                                          –6–
court. Boyce points to the first hearing, at which Eberstein’s lawyer argued that Rule

162 “must be informed by Rule 141” and that the trial court had discretion to tax

Capshaw’s fee as it saw fit “if . . . there’s good cause.” Boyce then goes on to argue

that Eberstein’s first argument is wrong on the merits as well.

       Eberstein obtained leave to file a surreply brief, and in it she argues that her

first appellate argument is properly before this Court under the principle that an

appellate court must uphold a correct trial-court judgment on any legal theory before

it, even if the trial court gave an incorrect reason for its judgment.

D.     Evaluating the Trial Court’s Order Under Rule 141’s Good-Cause
       Standard

       If the trial court’s order can be upheld under Rule 141’s good-cause standard,

we need not address Eberstein’s argument that Rule 141 does not apply in nonsuit

situations governed by Rule 162 or Boyce’s argument that Eberstein forfeited that

argument in the trial court.

       Because we conclude that the trial court’s order should be affirmed even if

Rule 141’s good-cause standard applies, we assume without deciding that the trial

court had to tax costs against Eberstein unless good cause was shown under Rule

141.

       1.    Judicial Interpretations of Rule 141’s Good-Cause Standard

       Although many appellate opinions address Rule 141, not many decide

whether particular facts and circumstances, if proved, constitute “good cause,” i.e.,

a legally sufficient reason to tax costs contrary to the default rules. See cause,
                                          –7–
BLACK’S LAW DICTIONARY (8th ed. 2004) (“good cause. A legally sufficient

reason”). We summarize some of those decisions as follows:

      •     A prevailing defendant’s conduct that unnecessarily prolongs a
            trial is good cause to order it to pay court costs. Rogers v.
            Walmart Stores, Inc., 686 S.W.2d 599, 601 (Tex. 1985). Indeed,
            the supreme court later remarked that Rule 141 good cause is
            typically found when the prevailing party has unnecessarily
            prolonged the proceedings, unreasonably increased costs, or
            otherwise done something that should be penalized. Furr’s
            Supermarkets, Inc. v. Bethune, 53 S.W.3d 375, 377 (Tex. 2001)
            (citing Rogers, 686 S.W.2d at 601, among other cases).

      •     A party’s inability to pay costs can be good cause if the costs in
            question are ad litem fees. See, e.g., Davis v. Henley, 471 S.W.2d
            883, 885–86 (Tex. App.—Houston [1st Dist.] 1971, writ ref’d
            n.r.e.); see also Dover Elevator Co. v. Servellon, 876 S.W.2d
            166, 170 (Tex. App.—Dallas 1993, no writ) (citing Davis);
            Dallas Area Rapid Transit v. Williams, No. 05-96-01485-CV,
            1998 WL 436917, at *3–4 (Tex. App.—Dallas Aug. 4, 1998, pet.
            denied) (not designated for publication) (following Davis). This
            rule is based at least in part on the public policy that ad litems
            should be reasonably sure of receiving payment for their
            services. Davis, 471 S.W.2d at 885.

      •     “Certainly, fairness can be good cause, but the record must
            substantiate the connection.” Roberts v. Williamson, 111 S.W.3d
            113, 124 (Tex. 2003). In Roberts, the trial court assessed some
            of a guardian ad litem’s fee against the prevailing parties based
            on the premise that the guardian ad litem was “there for the
            benefit of all the parties.” Id. at 123. But the trial court’s premise
            was wrong; the guardian ad litem was appointed to protect a
            child’s interests. Id. at 124. Thus, the trial court’s costs ruling
            was reversible error. However, the supreme court was willing to
            assume for purposes of the case that an incidental benefit to a
            prevailing party could constitute good cause in an appropriate
            case. Id.

      •     Good cause to make both sides liable for a receiver’s fee as costs
            was shown where both sides benefited from the receiver’s work.
            Rusk v. Runge, No. 14-02-00481-CV, 2003 WL 22672182, at *5
                                         –8–
    (Tex. App.—Houston [14th Dist.] Nov. 13, 2003, pet. denied)
    (mem. op.).

•   Good cause to order each party to bear its own costs was shown
    where (1) plaintiff prevailed on only one of two claims and
    (2) the trial court concluded that the claim the plaintiff prevailed
    on was de minimis. In re Peter & Camella Scamardo, FLP, No.
    10-17-00160-CV, 2018 WL 1528476, at *10 (Tex. App.—Waco
    Mar. 28, 2018, orig. proceeding) (mem. op.); see also Ritchie v.
    Yazdi, No. 14-05-01232-CV, 2007 WL 1470267, at *5 (Tex.
    App.—Houston [14th Dist.] May 22, 2007, no pet.) (mem. op.)
    (good cause to order each party to bear its own costs was shown
    where plaintiff sued three defendants on multiple claims and only
    one claim against one defendant survived to be submitted to the
    jury).

•   A losing party’s emotional fragility is not good cause to depart
    from the default rules about costs. Furr’s Supermarkets, 53
    S.W.3d at 377.

•   A losing party’s inability to pay court costs is not good cause to
    depart from the default rules about costs. Id. Nor is a prevailing
    party’s relatively superior ability to pay costs good cause. Dean’s
    Campin’ Co. v. Hardsteen, No. 01-00-01190-CV, 2002 WL
    1980840, at *7 (Tex. App.—Houston [1st Dist.] Aug. 29, 2002,
    pet. denied) (not designated for publication).

•   In the case of a prevailing defendant and an outstanding guardian
    ad litem fee, good cause to shift the fee to the defendant is not
    satisfied by the incidental “benefit” to the defendant that the
    judgment will not be subject to attack for lack of a guardian ad
    litem. Dover Elevator, 876 S.W.2d at 170–71.

•   A trial court’s belief that all parties are entitled to their day in
    court is not good cause to tax costs contrary to Rule 131. Mora
    v. Villalobos, No. 13-02-00691-CV, 2005 WL 2000759, at *6
    (Tex. App.—Corpus Christi–Edinburg Aug. 22, 2005, pet.
    denied) (mem. op.).

•   A plaintiff’s rejection of a settlement offer and subsequent
    recovery of a lower amount is not good cause to tax costs
    contrary to Rule 131. Nicholson v. Tashiro, 140 S.W.3d 445, 448
    (Tex. App.—Corpus Christi–Edinburg 2004, no pet.).
                                –9–
      Both Boyce and Ebertstein discuss City of Houston v. Woods, 138 S.W.3d

574, 581–82 (Tex. App.—Houston [14th Dist.] 2004, no pet.). In that case, David

Melasky served as both guardian ad litem and attorney ad litem for a minor plaintiff,

and he eventually nonsuited the minor’s claims against the City of Houston. Id. at

577–78. After a hearing, the trial court taxed two-thirds of Melasky’s fee against the

City, and its written order recited good cause in that (1) Melasky’s services were

necessary to protect the minor’s interests and (2) the City of Houston had the

financial ability to pay those fees. Id. at 578–79. The City appealed, and the court of

appeals affirmed the apportionment of Melasky’s guardian ad litem fee based on the

following reasoning:

      In its order, the trial court based its good cause finding on the City’s
      financial ability to pay costs and fees. However, without the record of
      the evidentiary hearing, we must presume the evidence supports a
      finding of good cause.

Id. at 582 (footnote omitted). This passage is not entirely clear. The court may have

meant that a prevailing defendant’s financial ability to pay a guardian ad litem’s fee,

without more, is sufficient good cause under Rule 141 to justify shifting that cost to

the defendant. Or the court may have meant that the missing reporter’s record

required the appellate court to presume both that the trial court made a different oral

good-cause finding at the hearing and that this presumed finding was supported by

sufficient evidence. In any event, Woods is not binding on this Court, and we do not

consider it instructive in this case.


                                        –10–
      2.     Applying the Law to the Facts

      The trial judge stated on the record two good-cause reasons to tax the guardian

ad litem’s fee to the Trust: (1) Eberstein’s claims had some merit, and (2) the Trust

was “in the best position to pay.” At the hearing in this case, Eberstein argued in

support of one additional reason that there was good cause to tax the fee to the Trust:

she contended that the Trust benefited from the guardian ad litem’s involvement in

the case.

      Although the trial court did not expressly adopt Eberstein’s argument, the

Furr’s Supermarkets opinion indicates that we may nevertheless consider it as a

possible support for the trial court’s order. See 53 S.W.3d at 376 (supreme court

considered two good-cause arguments that losing party made in the trial court even

though trial court expressly adopted only one of those arguments); see also

Leachman v. Stephens, No. 02-13-00357-CV, 2016 WL 6648747, at *16 (Tex.

App.—Fort Worth Nov. 10, 2016, pet. denied) (mem. op.) (“Even if the trial court

ordered Appellant to pay his costs for the wrong reason, a proper basis exists;

accordingly, we will not overturn the trial court’s decision to assess costs against

Appellant.”); Luxenberg v. Marshall, 835 S.W.2d 136, 141–42 (Tex. App.—Dallas

1992, orig. proceeding) (denying mandamus relief where trial court’s order was

expressly based on an invalid reason but the record supported other valid bases for

the order); M.J.R.’s Fare of Dallas, Inc. v. Permit & License Appeal Bd. of Dallas,

823 S.W.2d 327, 331 (Tex. App.—Dallas 1991, writ denied) (“We affirm the trial

                                        –11–
court’s judgment if we can sustain it on any theory suggested by the pleadings and

evidence and authorized by law.”). We agree with Eberstein’s benefit-to-the-Trust

argument and affirm on that basis.

      As noted above, the supreme court has left open the question whether an

incidental benefit from a guardian ad litem’s services can constitute good cause.

Roberts, 111 S.W.3d at 124. In Dover Elevator, we held that the “benefit” of making

the judgment secure against later attack for lack of a guardian, without more, was

not sufficient good cause to support taxing costs against a prevailing defendant. 876

S.W.2d at 170–71. But we did not close the door on the possibility that some other

kind of benefit might be sufficient to constitute good cause.

      The Houston Fourteenth Court of Appeals’ decision in Rusk v. Runge,

however, indirectly supports the proposition that a benefit conferred by an ad litem

can constitute Rule 141 good cause. In that case, the trial court appointed a receiver

for the community property of divorcing spouses, the court of appeals held that the

appointment was an abuse of discretion, and on remand the trial court ruled that both

husband and wife would be jointly and severally liable for the receiver’s fee because

they both benefited from the receiver’s services. 2003 WL 22672182, at *1, *5. The

husband appealed, and the court of appeals agreed with the husband that he was the

“successful party” for Rule 131 purposes. Id. at *4. But the appellate court still

affirmed the costs order because it concluded that the record supported the trial

court’s good-cause finding that the receiver benefited both parties. Id. at *5. The

                                        –12–
appellate court listed several such benefits, including (1) the receiver tried to protect

the assets against dissipation and (2) the husband used the receivership as a shield to

protect assets from creditors and prevent foreclosures. Id. We agree with Rusk’s

reasoning and conclude that Rule 141 good cause to shift a guardian ad litem’s fee

can consist of a benefit to a party otherwise entitled to recover court costs. That

benefit, of course, must be something besides the “benefit” of receiving a judgment

not subject to challenge for lack of a guardian. See Dover Elevator, 876 S.W.2d at

171.

       Here, Eberstein argued to the trial court that Capshaw’s services benefited the

Trust in ways other than making the judgment secure against later attack for lack of

a guardian ad litem. In particular, Eberstein argued that Capshaw’s work led to an

improvement in the Trust’s security regarding a debt Boyce owed to the Trust.

Eberstein’s lawyer explained that the following sequence of events occurred:

       •     Boyce borrowed $1.7 million from Jones to acquire property, and
             the loans were secured by two parcels of property in Dallas
             County.

       •     Jones assigned the loans to the Trust.

       •     Boyce caused the Trust to release its lien on one of the two
             parcels of property securing the loans and improperly tried to
             substitute her primary residence as collateral for the loans.

       •     One of the results of Capshaw’s activities as guardian ad litem
             was that Boyce filed a new deed of trust that properly secured the
             loans with property that would not be subject to a homestead
             exemption.



                                         –13–
Although Eberstein’s lawyer was not placed under oath before he made these

statements, we conclude that the absence of objection waived the oath requirement.

See Banda v. Garcia, 955 S.W.2d 270, 272 (Tex. 1997) (per curiam). Capshaw also

supported Eberstein’s position with his comments at the hearing:

      I tend to agree with both sides in the sense of that the end result of all
      of this was the substitution of the deed of trust for one piece of property
      for the other. . . . But from the standpoint of preserving that—that—that
      corpus of money [in the Trust], I believe we were able to achieve that.

Again the oath requirement was waived, so the trial court could credit Capshaw’s

unsworn testimony. And, finally, Boyce’s own lawyer confirmed that the collateral

for the debt had changed during the litigation:

      Nothing has changed [since the beginning of the lawsuit], except one
      piece of property has some different security on it than it had before the
      lawsuit was filed.

      We conclude that the record contains some evidence that Capshaw’s

involvement in the case benefited the Trust because it led to an improvement in the

Trust’s secured position regarding a debt owed to the Trust. And we hold that this

benefit to the Trust is sufficient to constitute good cause within the meaning of Rule

141. As the supreme court said in Roberts, “fairness can be good cause, but the

record must substantiate the connection.” 111 S.W.3d at 124. Here, the record

substantiates that Capshaw’s services led to a specific and identifiable benefit to the

Trust. We conclude that the trial court, in the exercise of its discretion, could

reasonably conclude that this benefit to the Trust made it fair to tax the guardian ad


                                        –14–
litem’s fee against the Trust rather than against Eberstein. See Rusk, 2003 WL

22672182, at *5.

      Accordingly, we hold that the trial court did not abuse its discretion by taxing

Capshaw’s fee to the Trust, and we overrule Boyce’s sole issue on appeal.

                                 III.   Disposition

      We affirm the trial court’s judgment.




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

Schenck, J., dissenting



200486F.P05




                                        –15–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

ELIZABETH JONES BOYCE,                         On Appeal from the 95th District
Appellant                                      Court, Dallas County, Texas
                                               Trial Court Cause No. DC-17-00957.
No. 05-20-00486-CV           V.                Opinion delivered by Justice Garcia.
                                               Justices Schenck and Pedersen, III
VIKI LIVESAY EBERSTEIN AND                     participating.
KAREN LIVESAY SHUFORD,
Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellees Viki Livesay Eberstein and Karen Livesay
Shuford recover their costs of this appeal from appellant Elizabeth Jones Boyce.


Judgment entered November 4, 2021.




                                        –16–